Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the deformable portion is configured to, based on the outward expansion of the ice piece, protrude outward of the ice making chamber”. It is unclear in the recitation if the deformable portion protrudes into or out of the spherical shape of the ice mold. It is further unclear how said protrusion is affected by the outward expansion of the ice piece. In light of a similar, but clearer recitation in claim 1, the deformable portion of claim 2 is interpreted to function as stated in claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 and 12-20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9581372 Lee et al. (hereafter Lee) in view of US 9945598 Sherbeck et al.(hereafter Sherbeck).

Regarding claim 1, Lee teaches an ice maker (ice maker 10) comprising: an upper assembly (upper tray 11 and associated components) comprising an upper tray (upper tray 11) that defines upper portions of a plurality of ice making chambers (upper cells 113 and lower cells 141) ; and a lower assembly (lower tray 12) located vertically below the upper assembly (upper tray 11 and associated components) and configured rotate relative to the upper assembly col 3 line 3 “configured to rotate the lower tray with respect to the upper tray”, the lower assembly comprising a lower tray (lower cells 141) that defines lower portions of the plurality of ice making chambers (lower cells 141), wherein each of the plurality of ice making chambers (upper cells 113 and lower cells 141) is configured to: based on rotation of the lower assembly relative to the upper assembly, receive water col 3 line 55 “a water supply tray 16 disposed above the upper tray 11 to supply water for making ice”, and based on joining of the upper portions and the lower portions of the plurality of ice making chambers fig 10 flowchart, S13 “further rotate lower tray until lower tray is closely attached to upper tray, generate an ice piece fig 10 flowchart, S14 “make ice” within an ice making chamber of the plurality of ice making chambers (upper cells 113 and lower cells 141), and wherein the lower tray (lower cells 141) comprises a deformable portion (lower cells 141) that is configured to… change from a first shape (lower cells 141 in figures 6-8) to a second shape (lower cells 141 in figure 9) fig 9 clearly shows lower cell 141 being deformed by lower ejecting pin 20. 
Lee teaches, the deformable portion While Lee does not teach the deformable portion configured to, based on an outward expansion of the ice piece within the ice making chamber during ice generation, Sherbeck teaches the deformable portion (compressible ejection element 54) configured to, based on an outward expansion of the ice piece within the ice making chamber during ice generation col 5 line 25 “In various exemplary embodiments, ejection apparatus 53 is compressed by the freezing ice as the water turns into ice”.
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the expansion absorbing deformable portion taught by Sherbeck into the ice maker taught by Lee to produce smoother and more uniform ice pieces, col 3 line 7 “Ice formed in a mold in such a freezer is primarily cooled by convection, evaporation, and/or sublimation from the surface of the water, the mold acting as an insulator. As such, if adhesion of the ice to the mold is great, as the water expands, the layer of ice may be broken and water may flow on top of the ice layer and build a convex layer of ice on top of the first layer(s) of ice. If the adhesion of the ice to the mold is not great relative to the strength of the ice layer, the first layers of ice may be lifted intact and an ice cube may form with a gap around the edges.” 

the ice maker of claim 1 as stated above, wherein the lower tray (lower cells 141) is made of a flexible material (lower cells 141 in figure 9) fig 8 and 9 clearly shows lower cell 141 demonstrating flexibility by being deformed by lower ejecting pin 20 and wherein the deformable portion (lower cells 141).
While Lee does not teach the deformable portion is configured to, based on the outward expansion of the ice piece, protrude outward of the ice making chamber, the expansion absorbing deformable portion of Sherbeck teaches the claimed feature. Accordingly, when modifying Lee by Sherbeck as applied to claim 1 such that the ice maker of Lee included the expansion absorbing deformable portion taught by Sherbeck, the combination would also include the deformable portion is configured to, based on the outward expansion of the ice piece, protrude outward of the ice making chamber.

Regarding claim 3, modified Lee teaches the ice maker of claim 1 as stated above. 
While Lee does not teach wherein the deformable portion comprises a convex part that is recessed from a bottom portion of the lower tray toward the ice making chamber, the expansion absorbing deformable portion of Sherbeck teaches the claimed feature. Accordingly, when modifying Lee by Sherbeck as applied to claim 1 such that the ice maker of Lee included the expansion absorbing deformable portion taught by Sherbeck, the combination would also include the deformable portion comprises a convex part that is recessed from a bottom portion of the lower tray toward the ice making chamber.

Regarding claim 4, modified Lee teaches the ice maker of claim 3 as stated above.
While Lee does not teach wherein the convex part is configured to, based on the outward expansion of the ice piece, protrude outward of the ice making chamber to define an inner surface of the ice making chamber having a spherical shape, the expansion absorbing deformable portion of Sherbeck teaches the claimed feature. Accordingly, when modifying Lee by Sherbeck as applied to claim 1 such that the ice maker of Lee included the expansion absorbing deformable portion taught by Sherbeck, the combination would also include the convex part is configured to, based on the outward expansion of the ice piece, protrude outward of the ice making chamber to define an inner surface of the ice making chamber having a spherical shape.

Regarding claim 5, modified Lee teaches the ice maker of claim 1 as stated above, wherein the lower tray (lower cells 141) comprises a plurality of lower chamber walls (tray body 14) that define the lower portions of the plurality of ice making chambers (lower cells 141), and wherein the deformable portion is located at a bottom portion of each of the plurality of lower chamber walls (lower cells 141 in figure 8 and 9) fig 8 and 9 clearly show the bottom (when closed) of the lower cell 141 being deformed by lower ejecting pin 20.

Regarding claim 6, modified Lee teaches the ice maker of claim 5 as stated above, wherein the lower assembly (lower tray 12) further comprises a lower support (lower frame 15) that is located vertically below the lower tray fig 6 clearly shows the lower frame 15 located below the lower cells 141) and that defines a plurality of chamber accommodation recesses (tray body seating part 151) configured to receive the plurality of lower chamber walls (tray body 14), and wherein each of the plurality of chamber accommodation recesses defines a lower opening (the portion of lower cells 141 that is not contained by tray body seating part 151) that is configured to face the deformable portion (lower cells 141) and that allows the deformable portion to change from the first shape (lower cells 141 in figures 6-8) to the second shape (lower cells 141 in figure 9) fig 9 clearly shows lower cell 141 being deformed by lower ejecting pin 20 into a second shape. 
While Lee does not teach the deformable portion changes based on the outward expansion of the ice piece, the expansion absorbing deformable portion of Sherbeck teaches the claimed feature. Accordingly, when modifying Lee by Sherbeck as applied to claim 1 such that the ice maker of Lee included the expansion absorbing deformable portion taught by Sherbeck, the combination would also include the deformable portion changes based on the outward expansion of the ice piece
[AltContent: textbox (Figure 7)]
    PNG
    media_image1.png
    222
    391
    media_image1.png
    Greyscale


Regarding claim 7, modified Lee teaches the ice maker of claim 6 as stated above, wherein a diameter of the lower opening (body seating part 151) of the lower support (lower frame 15) is greater than a diameter of the deformable portion (lower cells 141), as the body seating part 151 restrains movement of the lower cells 141, the portion of lower cells 141 that can be deformed is necessarily smaller than the opening in the body seating part 151, and wherein the deformable portion is configured to be positioned fig 7-9 show the deformable portion (lower cells 141 positioned within the lower opening (body seating part 151) within the lower opening based on the outward expansion of the ice piece, the outward expansion of freezing does not affect the positioning of the lower cells 141 within the body seating part 151. The phrase “based on the outward expansion of the ice piece” in claim 7 is given little patentable weight because said expansion (or lack thereof) would not affect whether the deformable portion (lower cells 141) is or is not “positioned within the lower opening”. 

Regarding claim 8, modified Lee teaches the ice maker of claim 6 as stated above, further comprising a lower ejector (lower ejecting pin 20) that is located vertically below the lower support (lower frame 15) fig 8 and 9 clearly show the lower and that is configured to, based on the lower assembly rotating away from the upper assembly, pass through the lower opening (body seating part 151) of the lower support (lower frame 15) and push the deformable portion (lower cells 141) to discharge the ice piece from the ice making chamber col 8 line 36 “While the lower tray 12 moves to the ice separating position, the lower ejecting pin 20 presses the bottom surface of the lower portion of the lower tray 12 to separate the ice in operation S18.”

Regarding claim 9, modified Lee teaches the ice maker of claim 1 as stated above, wherein the deformable portion (lower cells 141) is configured to change from the second shape (lower cells 141 in figure 9) to the first shape (lower cells 141 in figures 6-8) based on the ice piece being discharged from the ice making chamber fig 9 clearly shows lower cell 141 being deformed by lower ejecting pin 20. 

Regarding claim 10, modified Lee teaches the ice maker of claim 5 as stated above, further comprising a heater (ice separating heater 18) that contacts an outer surface of each of the plurality of chamber walls (upper tray 11). 
While Lee does not disclose said heater in contact with the lower chamber walls,  it would have been obvious to one having ordinary skill in the art at the time the invention was made to have said heater in contact with the lower chamber walls, since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere 
Modified Lee teaches a heater in contact with the upper chamber walls (upper tray 11), that is configured to supply heat col 5 line 12 “The ice separating heater 18 heats surfaces of the upper cells 113 by using heat generated therefrom. to the (upper) lower portions of the plurality of ice making chambers (upper cells 113 and lower cells 141), and that is configured to maintain a temperature of the (upper) lower portions of the plurality of ice making chambers to be higher than a temperature of the (lower) upper portions of the plurality of ice making chambers as Lee teaches heaters in contact with the upper cells and not in contact with the lower cells, when the heaters are in operation, they would naturally maintain the temperature of the upper cells higher than the lower cells.
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to rearrange the heaters taught by Lee within the ice maker taught by Lee to have the heaters in contact with the lower cells instead of the upper cells to separate ice spheres from their molds col 5 line 12 “The ice separating heater 18 heats surfaces of the upper cells 113 by using heat generated therefrom. As a result, ice pieces attached to the upper cells 113 are slightly melted and thus are separated”

Regarding claim 12, modified Lee teaches the ice maker of claim 5 as stated above, wherein the upper tray (upper tray 11) comprises a plurality of upper chamber walls fig 4 shows the upper cells 113 walls that are part of the upper tray 11 that define the upper portions of the plurality of ice making chambers col 3 line 51 “an ice maker 10 includes an upper tray 11 that makes ice corresponding to an upper hemispheric portion”, and wherein the plurality of lower chamber walls (upper frame 13) are configured to vertically overlap the plurality of upper chamber walls fig 7 and 8 clearly show the lower walls (upper frame 13) vertically overlapping the upper walls (upper cells 113) and define a spherical inner surface of each of the plurality of ice making chambers fig 8 shows a spherical inner surface formed by upper walls (upper cells 113) and lower walls (lower cells 141) in a state in which the deformable portion is in the second shape fig 8 shows the deformable portion 141 in a second (spherical) position.

Regarding claim 13, modified Lee teaches the ice maker of claim 1 as stated above, wherein the lower tray (lower cells 141) further comprises a spherical portion fig 6-8 show a lower spherical portion that extends upward from the deformable portion fig 9 shows the lower cells 141 being deformed by the ejection pin 20 and that defines an inner surface of the ice making chamber together with the deformable portion the lower tray and deformable portion taught by Lee are both indicated by lower cells 141 which defines an inner surface of the ice making chamber, 
While Lee does not explicitly teach the spherical portion and the deformable portion are made of a silicone material, the expansion absorbing deformable portion of Sherbeck teaches that the inner surface and the deformable portion are made of a silicone material col 6 line 34 “compressible ejection element 54 may comprise silicone and/or silicone foam.” Accordingly, when modifying Lee by Sherbeck as applied  the spherical portion and the deformable portion are made of a silicone material.

Regarding claim 14, modified Lee teaches the ice maker of claim 13 as stated above, wherein the lower assembly (lower tray 12) further comprises a lower support (lower frame 15) that is located vertically below the lower tray (lower cells 141) fig 6-9 show the lower frame 15 vertically below the lower cells 141 and that defines a chamber accommodation recess (body seating part 151) configured to face and contact the spherical portion of the lower tray fig 6-9 show the lower frame facing and contacting the lower cells 141, and wherein the chamber accommodation recess is configured to limit an expansion of the spherical portion as the body seating parts 151 fit around the spherically portions of lower cells 141, the body seating parts 151 would necessarily limit an expansion of lower cells 141 based on the outward expansion of the ice piece.

Regarding claim 15, modified Lee teaches the ice maker of claim 1 as stated above,
While Lee does not explicitly teach the upper tray and the lower tray are made of a silicone material, the expansion absorbing deformable portion of Sherbeck teaches the lower tray is made of a silicone material col 6 line 40 “flexible smoothing element 55 may comprise a layer of silicone disposed between compressible ejection element 54 and the interior of ice cavity 52 occupied by the water/ice” and col 6 line 48  the upper tray and the lower tray are made of a silicone material

Regarding claim 16, modified Lee teaches the ice maker of claim 1 as stated above, wherein the plurality of ice making chambers are arranged in a direction parallel to a rotation axis of rotation of the lower assembly relative to the upper assembly fig 1 and 2 show the plurality of ice making chambers are arranged in a direction parallel to a rotation axis (rotation shaft 21) of rotation of the lower assembly (lower tray 12) relative to the upper assembly (upper tray 11 and associated components).

Regarding claim 17, modified Lee teaches the ice maker of claim 1 as stated above, further comprising a lower ejector (lower ejector 20) that is located vertically below the lower tray (lower cells 141) and that is configured to, based on the lower assembly (lower tray 12) rotating away from the upper assembly, push the deformable portion to discharge the ice piece col 4 line 32 “Thus, when the lower tray 12 is rotated downward to separate ice, the bottom surfaces of the lower cells 141 are respectively pressed by the lower ejecting pins 20… Thus, the lower ejecting  from the ice making chamber in a state in which the deformable portion is in the second shape fig 8 clearly shows the lower cells 141 in a second shape (spherical), prior to deformation by ejector 20 into a first shape.

Regarding claim 18, modified Lee teaches the ice maker of claim 13 as stated above, wherein the lower assembly (lower tray 12) further comprises a lower support (lower frame 15) that is located vertically below the lower tray (lower cells 141) fig 6-9 show lower support (lower frame 15) vertically below the lower tray (lower cells 141) and that defines a plurality of chamber accommodation recess (body seating part 151) configured to face and contact the spherical portion of the lower tray as shown in fig 3, wherein each of the plurality of chamber accommodation recesses defines a lower opening that is configured to face the deformable portion fig 6-9 show the lower openings facing the deformable portion the deformable portion changes from the first shape (lower cells 141 in fig 9) to the second shape (lower cells 141 in fig 8)… and wherein the chamber accommodation recess is configured to rigidly support the spherical portion of the lower tray to thereby limit as the openings in lower frame 15 fit around the spherically portions of lower cells 141, lower frame 15 would necessarily limit an outward expansion of lower cells 141 an outward expansion of the spherical portion during ice generation.
While Lee does not explicitly teach the deformable portion changes from the first shape to the second shape based on the outward expansion of the ice piece, the expansion absorbing deformable portion of Sherbeck teaches the change in shape  Accordingly, when modifying Lee by Sherbeck as applied to claim 1 such that the ice maker of Lee included the expansion absorbing deformable portion taught by Sherbeck, the combination would also include the deformable portion changes from the first shape to the second shape based on the outward expansion of the ice piece

Regarding claim 19, modified Lee teaches the ice maker of claim 18 as stated above, further comprising a lower ejector (lower ejector 20) that is configured to, based on the lower assembly (lower tray 12) rotating away from the upper assembly, push the deformable portion to discharge the ice piece from the ice making chamber col 4 line 32 “Thus, when the lower tray 12 is rotated downward to separate ice, the bottom surfaces of the lower cells 141 are respectively pressed by the lower ejecting pins 20… Thus, the lower ejecting pin 20 presses a bottom surface of the lower cell 141 to separate spherical ice pieces attached to the lower cells 141”, wherein the spherical portion of the lower tray (lower cells 141) is configured, based on the deformable portion being pushed to discharge the ice piece col 4 line 37 “the lower ejecting pin 20 presses a bottom surface of the lower cell 141 to separate spherical ice pieces attached to the lower cells 141”, to be separated from the chamber accommodation recess.

Regarding claim 20, modified Lee teaches the ice maker of claim 6 as stated above, wherein the lower tray (lower cells 141) is made of a flexible material col 4 line 35 “The lower cells 141 may include a soft plastic member tending to return to its , and the lower support is made of a rigid material as the openings in lower frame 15 fit around the spherically portions of lower cells 141, lower frame 15 would necessarily limit an outward expansion of lower cells 141.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Sherbeck as applied to claim 1 above, and further in view of US 9200823 Boarman et al. (hereafter Boarman).


Regarding claim 11, modified Lee teaches the ice maker of claim 10 as stated above, 
While Lee does not teach each of the plurality of lower chamber walls comprises a stepped portion that protrudes outward from the outer surface, that surrounds the deformable portion, and that is configured to contact the heater, wherein the deformable portion comprises a convex part that is recessed upward from the outer surface of each of the plurality of lower chamber walls toward the ice making chamber, and wherein an upper end of the convex part is located vertically above the stepped portion in a state in which a lower portion of the ice making chamber holds water, 
Boarman teaches a stepped portion (upper portion 104) that protrudes outward from the outer surface fig 8A shows upper portion 104 protruding from the outer surface
ice maker taught by Lee to control the water injection into the ice mold col 6 line 18 “The upper portion 104 is enclosed on one side by a diaphragm 106 of the ejector pin 84 and configured to direct the water around the pin portion of ejector pin 84 into the cavity 18”
The expansion absorbing deformable portion of Sherbeck teaches the deformable portion comprises a convex part that is recessed upward from the outer surface of each of the plurality of lower chamber walls toward the ice making chamber. Accordingly, when modifying Lee by Sherbeck as applied to claim 1 such that the ice maker of Lee included the expansion absorbing deformable portion taught by Sherbeck, the combination would also include an upper end of the convex part is located vertically above the stepped portion in a state in which a lower portion of the ice making chamber holds water.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US-20130014536-A1	Son; Juhyun discloses a rotating ice tray with upper and lower overlapping, flexible hemispherical molds and ejectors

US-9470448-B2		Culley; Brian K. discloses hemispherical mold halves with controlled heating, cooling and ejection.
US-9459034-B2		Boarman; Patrick J. discloses a method of making hemispherical ice pieces separately before joining the halves together to make a spherical ice piece.
US-9303910-B2		Villalobos; Nestor discloses a manual ice mold with protrusions for adding marks or logos to ice spheres.
US-9234688-B2		Son; Juhyun discloses a spherical ice maker with upper and lower hemispherical molds and a specific demolding and ejecting apparatus.
US-8307670-B2		Stewart; Anna M discloses a flexible mold and container for making and storing hemispherical ice pieces
US-3736767-A		Lukes; Robert M. discloses an icemaker with rotatable, opposite facing flexible molds that uses the water introduction of a second round to eject the ice made in the first round.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN J. CUSICK whose telephone number is (303)297-4290.  The examiner can normally be reached on Monday-Thursday 7:30 - 4:30 MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.J.C./Examiner, Art Unit 3763                                                                                                                                                                                                        





/CASSEY D BAUER/Primary Examiner, Art Unit 3763